 

 

Case 1:20-cv-04248-FB-RLM Document 4-4 Filed 09/11/20 Page 1 of 3 PagelD #: 55

Exhibit 4

 

 
 

EVES, ‘
CS Sy

 

U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES Public Health Service

or ALT 4

 

 

han, Be Centers for Disease Control
and Prevention (CDC)
Atlanta GA 30333

MS V 18-2
September 10, 2020

Via Electronic ildar.gimadiev@gmail.com

Ildar Gimadiev
9840 57 Avenue Apt. 14E
Corona, New York 11368

Re: Appeal Denial of Entry
Dear Ildar Gimadiev:

This is in response to your appeal received on September 9, 2020. You request reconsideration of
CDC’s previous denial of entry on September 8, 2020, for 11 dogs coming from a high-risk rabies
enzootic country (Russia). You base your appeal on the belief that the documents you provided
upon arrival meet CDC entry requirements.

CDC has reviewed the case and determined that 2 dogs were found in a hidden compartment of
your carry-on animal carrier that were not declared to U.S. Customs and Border Protection.

Additionally, CDC has reason to believe that documents associated with this shipment may have
been falsified based on several discrepancies in paperwork. The stamp and signature of the
veterinarian on the pet passport and on the rabies vaccination certificate for one dog do not match.
One veterinarian with the same name has two different stamps and signatures in the documents for
two of the dogs. Two different veterinarians have the same signature. Lastly, one dog has a
different date of rabies vaccination on the pet passport and on the rabies vaccination certificate.
Therefore, your appeal has been denied.

CDC requires all dogs imported from high-risk rabies countries to be accompanied by a valid
rabies vaccination certificate on arrival that must include:

« Name and address of owner

e Breed, sex, date of birth (approximate age if date of birth unknown), color, markings, and
other identifying information for the dog

e Date of rabies vaccination and vaccine product information

e Date the vaccination expires

e Name, license number, address, and signature of veterinarian who administered the
vaccination

Please ensure all dogs imported from high-risk countries arrive with valid rabies vaccination
certificates that are in English or accompanied by a certified English translation. Any future
imports of dogs into the United States that do not comply with CDC regulations will be denied
entry and returned to their country of origin at the importer’s expense.

 
 

Case 1:20-cv-04248-FB-RLM Document 4-4 Filed 09/11/20 Page 3 of 3 PagelD #: 57

If you have any questions about this letter or CDC’s dog importation regulations, please contact
CDC’s Importations and Animal Contact Team at CDCAnimalImports@cdec.gov, or via postal
mail at the address above.

Sincerely,

MELLEL

Martin S. Cetron, M.D.

Director, Division of Global Migration and Quarantine
National Center for Emerging and Zoonotic Infectious Diseases
Centers for Disease Control and Prevention

 

 
